MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	77	
Docket:	      Yor-16-515	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	4,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                     IN	RE	RIVER	B.	
	
	
PER	CURIAM	

	      [¶1]	 	 The	 mother	 of	 River	 B.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Biddeford,	 Foster,	 J.)	 terminating	 her	 parental	 rights	 to	 her	 child	

pursuant	to	22	M.R.S.	§	4055(1)(B)(2)	(2016).		She	challenges	the	sufficiency	

of	the	evidence	to	support	the	judgment.		Because	the	evidence	supports	the	

court’s	findings,	we	affirm	the	judgment.	

	      [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	 and	 convincing	 evidence,	 that	 the	 mother	 is	 unwilling	 or	 unable	 to	

protect	 the	 child	 from	 jeopardy	 and	 these	 circumstances	 are	 unlikely	 to	

change	within	a	time	reasonably	calculated	to	meet	the	child’s	needs;	that	the	

mother	is	unwilling	or	unable	to	take	responsibility	for	the	child	within	a	time	

that	 is	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs;	 and	 that	 the	 mother	

has	failed	to	make	a	good	faith	effort	to	reunify	with	the	child.		See	22	M.R.S.	

§	4055(1)(B)(2)(b)(i),	 (ii),	 (iv).	 	 It	 also	 found,	 by	 clear	 and	 convincing	
2	

evidence,	that	termination	of	parental	rights	is	in	the	child’s	best	interest.		See	

22	M.R.S.	 §	4055(1)(B)(2)(a).	 	 The	 court	 based	 this	 determination	 on	 the	

following	specific	findings	of	fact.	

	       [¶3]	 	 The	 mother	 is	 addicted	 to	 prescription	 drugs,	 including	 opiates	

and	 benzodiazepines,	 and	 abuses	 Neurontin.	 	 She	 also	 suffers	 from	 mental	

health	 issues,	 including	 post-traumatic	 stress	 disorder,	 major	 depressive	

disorder,	and	anxiety.		The	mother	was	arrested	for	operating	a	vehicle	under	

the	 influence	 with	 the	 child’s	 half-sibling	 in	 the	 back	 seat,	 and	 continued	 to	

drive	after	the	suspension	of	her	license.		She	also	appeared	to	be	under	the	

influence	of	drugs	during	supervised	visits	with	the	child.	

        [¶4]	 	 Although	 the	 Department	 has	 provided	 her	 with	 services	 to	

address	her	addiction	and	mental	health	issues,	she	has	not	made	significant	

progress	in	reunifying	with	the	child	over	the	past	two	years.		Notably,	despite	

these	 services,	 the	 mother	 has	 persisted	 in	 seeking	 out	 prescription	

medications	 from	 multiple	 medical	 providers	 and	 pharmacies	 across	 two	

states	 under	 false	 pretenses	 and	 violating	 provisions	 of	 the	 court’s	 jeopardy	

order	regarding	the	child.1		She	was	dismissed	from	her	psychiatrist’s	care	for	


   1		The	court	found	that	the	mother’s	claim	that	this	drug-seeking	behavior	was	undertaken	by	an	

imposter	who	stole	her	identity	is	simply	not	credible	based	on	abundant	evidence	in	this	case.		It	
also	found	that	her	claim	that	two	positive	drug	tests	during	the	pendency	of	this	child	protection	
proceeding	 were	 the	 result	 of	 an	 assailant	 slipping	 her	 drugs	 without	 her	 knowledge	 is	 also	 not	
                                                                                                    3	

misuse	of	medications	and	was	not	being	treated	by	a	psychiatrist	at	the	time	

of	the	termination	hearing.	

       [¶5]	 	 The	 child,	 now	 almost	 three	 and	 a	 half	 years	 old,	 was	 born	 drug	

affected.	 	 He	 has	 been	 out	 of	 the	 mother’s	 care	 for	 two	 years.	 	 He	 is	 happy,	

healthy,	and	meeting	his	developmental	milestones.		He	has	been	living	with	

his	paternal	grandfather;	they	are	bonded,	and	the	grandfather	would	like	to	

adopt	the	child.	

	      [¶6]		Given	these	findings,	the	court	did	not	err	in	finding,	by	clear	and	

convincing	 evidence,	 at	 least	 one	 ground	 of	 parental	 unfitness	 and	 that	

termination	 is	 in	 the	 best	 interest	 of	 the	 child.	 	 See	 In	 re	 M.S.,	 2014	ME	 54,	

¶¶	13,	 15,	 90	 A.3d	 443.	 	 Nor	 did	 it	 abuse	 its	 discretion	 in	 determining	 that	

termination	 is	 in	 the	 child’s	 best	 interest.	 	 See	 In	 re	 Alivia	 B.,	 2010	 ME	 112,	

¶	12,	8	A.3d	625.		Accordingly,	we	affirm	the	judgment.	

	      The	entry	is:	

                       Judgment	affirmed.	

	      	       	       	       	       	
	
	
	
	

credible.		See	In	re	I.S.,	2015	ME	100,	¶	11,	121	A.3d	105	(“[I]t	was	within	the	court’s	province,	as	
fact-finder,	to	determine	the	weight	and	credibility	to	be	afforded	to	evidence.”).	
4	

Valerie	 A	 Randall,	 Esq.,	 Fairfield	 &	 Associates,	 P.A.,	 Portland,	 for	
appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Courtney	Goodwin,	Asst.	Atty.	
Gen.,	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	
Maine	
	
	
Biddeford	District	Court	docket	number	PC-2015-8	
FOR	CLERK	REFERENCE	ONLY